    Case: 1:19-cv-01443 Document #: 70 Filed: 12/06/19 Page 1 of 2 PageID #:365




                          IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION


 SEKIGUCHI CO., LTD.,

           Plaintiff,                                           Case No.: 1:19-cv-1443

     v.                                                         Judge Matthew F. Kennelly

 THE PARTNERSHIPS AND UNINCORPORATED                            Magistrate Judge Jeffrey T. Gilbert
 ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

           Defendants.

                              SATISFACTION OF JUDGMENT

          WHEREAS, a judgment was entered in the above action on June 5, 2019 [60] in favor of

Plaintiffs and against the Defendants Identified in Amended Schedule A. Plaintiffs acknowledge

payment of an agreed upon damages amount, costs, and interest and desires to release this

judgment and hereby fully and completely satisfy the same as to the following Defendants:

                    NO.                             DEFENDANT
                     73                              Lollipop-G


          THEREFORE, full and complete satisfaction of said judgment as to above identified

Defendants is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.
Case: 1:19-cv-01443 Document #: 70 Filed: 12/06/19 Page 2 of 2 PageID #:365
